Per Curiam.

Wisnieski was indicted for numerous felonies under Section 2919.08, Eevised Code, for unlawfully having an interest in contracts for the purchase of automobile parts for use of the vehicles of the city of Independence while he was holding the office of mayor of that municipal corporation.
He pleaded guilty to the lesser included offenses specified in Section 2919.10, Eevised Code, of being interested in the profits of those contracts, thereby admitting that, while mayor of Independence, he was interested in such contracts for purchase of property for that city.
He thus admitted to violations of Section 733.78, Eevised Code, i. e., that he did “have” an “interest” while an “officer of” Independence “other than his fixed compensation, in the expenditure of money on the part of” that “municipal corporation.”
That section states that any person who violates the section “shall be disqualified from holding any office of trust or profit in the municipal corporation.”
If Wisnieski is disqualified from being mayor of Independence, a writ of prohibition should be issued prohibit*38ing the board of elections from placing his name on the official ballot as a candidate for mayor of Independence. State, ex rel. Flynn, v. Board of Elections (1955), 164 Ohio St. 193, 129 N. E. 2d 623; State, ex rel. Newell, v. Brown (1954), 162 Ohio St. 147, 122 N. E. 2d 105; State, ex rel. Higgins, v. Brown (1960), 170 Ohio St. 511, 166 N. E. 2d 759.
This court held in Holbrock v. Smedley (1909), 79 Ohio St. 391, 87 N. E. 269, that an admission of facts which would constitute a violation of Section 1536-205, Revised Statutes (Section 733.78, Revised Code), was sufficient to establish the disqualification provided for by that section as a penalty for its violation.

Writ allowed.

Tart, C. J., Matthias, O’Neill and Corrigan, JJ., concur.
Schneider, Herbert and Duncan, JJ., dissent.